[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Exhibit 10.9.1


AMENDMENT NO. 1 TO
AMENDED AND RESTATED MASTER COMMERCIAL CUSTOMER AGREEMENT


THIS Amendment No. 1 (“Amendment”), is entered into to be effective on August 4,
2018 and amends the AMENDED AND RESTATED MASTER COMMERCIAL CUSTOMER AGREEMENT
(the “MCCA”), dated as of November 2, 2015, by and between Secureworks, Inc.
(“Customer”) and Dell Marketing, L.P.. Capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Agreement.


In consideration of the mutual promises and covenants contained in this
Amendment, and of other good and valid consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree to amend
the MCCA as follows:


1.
The second paragraph of the preamble of the MCCA is deleted and replaced in its
entirety with the following:



“References to “Customer” shall include all subsidiaries of Customer and
references to “Dell” shall include all wholly-owned (directly or indirectly)
subsidiaries of Dell Inc. provided however the following shall not be considered
subsidiaries of Dell Inc. for the purposes of this MCCA: (i) Customer and its
subsidiaries, (ii) VMWare, Inc. and its subsidiaries, (iii) Pivotal Software,
Inc. and its subsidiaries, and (iv) Boomi, Inc. and its subsidiaries.


Dell and Customer are each referred to individually as a “party,” and
collectively as the “parties.” Dell and Customer agree to the following terms
and conditions:”


2.
Article 2(E) from the Agreement is deleted and is replaced in its entirety with
the following



“Prices. The prices charged for legacy Dell Solutions (e.g., servers and other
hardware, software, and services) purchased under this MCCA shall be cost plus
[***]% for Customer’s internal use. The prices charged for legacy EMC Solutions
(e.g., storage, converged servers, software, and services) purchased under this
MCCA shall be cost plus [***]% for Customer’s internal use. For Virtustream and
RSA Solutions purchased under this MCCA, the prices charged shall be cost plus
[***]% for Customer’s internal use; provided, however, in the event Virtustream
and/or RSA do not maintain cost information, the pricing shall approximate cost
plus [***]% for Customer’s internal use. Indirect taxes will be charged where
appropriate.


The prices charged for legacy Dell servers purchased under this MCCA shall be
Fair Market Value (“FMV”) for use in connection with Customer’s sale of products
and/or services. The FMV for legacy Dell servers used in connection with
Customer’s sale of products and/or services has been established as cost plus
[***]%; provided, however, the FMV for network equipment used in connection with
Customer’s sale of products and/or services has been established as cost plus
[***]%. The FMV for legacy EMC Solutions purchased under this MCCA for use in
connection with Customer’s sale of products and/or services has been established
as [***].”


3.
Except as provided herein, the Agreement remains unchanged and in full force and
effect.





[SIGNATURE PAGE FOLLOWS]











--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Amendment has been duly executed by authorized
representatives of the Parties hereto.


DELL MARKETING LP                        


By: /s/ Janet M. Bawcom        


Name: Janet M. Bawcom                
Title: Senior Vice President & Assistant Secretary            




SecureWorks, Inc.             


By: /s/ George B. Hanna    


Name: George B. Hanna         
Title: Senior Vice President & Chief Legal Officer    




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.